Citation Nr: 0335902	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-15 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for an acquired 
psychiatric disorder.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. S. Freret



INTRODUCTION

The appellant had active military service from June 1971 to 
November 1972.  

A November 1973 rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO) 
denied service connection for an acquired psychiatric 
disorder, and the appellant was sent notification of that 
decision in December 1973.  He did not file an appeal of the 
November 1973 rating decision.  A September 1979 rating 
decision denied service connection for an acquired 
psychiatric disorder, finding that new and material evidence 
had not been submitted since the November 1973 rating 
decision to permit that final decision to be reopened.  The 
appellant did not file an appeal of the decision within one 
year after receiving notification thereof in October 1979.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision by the RO.  


FINDINGS OF FACT

1.  A September 1979 rating decision denied service 
connection for an acquired psychiatric disorder, and the 
appellant did not file an appeal of the decision within one 
year after receiving notification of the decision in October 
1979.  

2.  New evidence, which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for an acquired psychiatric disorder, 
has been submitted since the September 1979 rating decision.  


CONCLUSIONS OF LAW

1.  The September 1979 rating decision that denied service 
connection for an acquired psychiatric disorder is final.  38 
U.S.C.A. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1979); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1100 (2003).  

2.  New and material evidence regarding the issue of service 
connection for an acquired psychiatric disorder has been 
submitted since the September 1979 rating decision, and the 
claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating this portion of 
the appellant's claim for service connection for an acquired 
psychiatric disorder.  This is so because the Board is taking 
action favorable to the appellant by reopening his claim of 
entitlement to service connection for an acquired psychiatric 
disorder, and a decision at this point poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
had active and continuous military service for 90 days or 
more during a period of war, and a psychosis becomes manifest 
to a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

When, after consideration of all the evidence and material of 
record in a case before VA with respect to benefits under 
laws administered by the Secretary of VA, there is an 
approximate balance of the positive and negative evidence 
regarding the merits of an issue material to a determination 
of the matter, the benefit of the doubt in resolving each 
such issue shall be given to the claimant.  38 U.S.C.A. 
§ 5107.  

When a claimant requests that a claim be reopened after an 
unappealed rating decision and submits evidence in support 
thereof, a determination as to whether such evidence is new 
and material must be made and, if, it is, whether it provides 
a basis for allowing the claim.  An adverse determination as 
to either question is appealable.  Should new and material 
evidence be presented or secured with respect to a claim that 
has been previously disallowed, the claim shall be reopened 
and reviewed as to all of the evidence of record.  
38 U.S.C.A. §§ 5103(A)(f), 5108, 7105(c); 38 C.F.R. 
§ 20.1100.  

The question of what constitutes new and material evidence 
requires referral only to the most recent final disallowance 
of a claim.  See Evans v. Brown, 9 Vet. App. 273, 284 (1996).  
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. §3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The United States Court of Appeals for Veterans Claims 
(Court) has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans , 9 Vet. App. 273.  However, the specified bases for 
the final disallowance must be considered in determining 
whether the new evidence is probative.  Id.  Such evidence 
must tend to prove the merits of the claim as to each 
essential element that was a specified basis for that last 
final disallowance of the claim.  Id.  

The Board acknowledges that the regulation regarding new and 
material evidence was recently amended.  See 38 C.F.R. 
§ 3.156(a) (2003).  This amendment to 38 C.F.R. § 3.156(a) 
applies only to claims to reopen a finally decided claim 
received on or after August 29, 2001.  The appellant's 
request to reopen his claim was filed prior to that date.  
Therefore, the amended regulation does not apply.  

The appellant asserts that he has an acquired psychiatric 
disorder that began during his period of military service.  

Service connection was denied for an acquired psychiatric 
disorder by a September 1979 rating decision, which is final.  
See 38 U.S.C.A. § 4005(c) (1970); 38 C.F.R. §§ 3.104, 19.118, 
19.153 (1979); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. § 20.1100 (2003).  Therefore, the Board must 
determine whether new and material evidence has been received 
subsequent to the September 1979 rating decision sufficient 
to reopen the claim.  

The September 1979 rating decision denied service connection 
for an acquired psychiatric disorder on the bases that new 
and material evidence had no been submitted to reopen a 
previous and final November 1973 rating decision that denied 
service connection for an acquired psychiatric disorder.  
Essentially it was determined that the veteran did not 
exhibit an acquired psychiatric disability in service.  

The evidence submitted since the September 1979 rating 
decision includes statements from a VA psychiatrist, dated in 
August 2001, March 2002, and August 2002, that indicated the 
appellant's depression, anxiety, and psychosis, for which he 
had been treated since March 2000, was the manifestation of 
major depressive disorder that had begun in service.  In his 
August 2001 statement, the psychiatrist opined that the 
diagnosis of personality disorder in service was not a 
correct diagnosis.  

The Board finds the additional clinical evidence is new since 
it has not been previously considered.  Moreover, the Board 
finds this evidence to be material because the medical 
opinions must be considered to fairly adjudicate the claim.  
Accordingly, the Board reopens the claim of entitlement to 
service connection for an acquired psychiatric disorder, on 
the basis that the appellant has submitted new and material 
evidence.  38 U.S.C.A. §§ 5107, 5108, 7105; 38 C.F.R. 
§ 3.156.  However, the Board believes that additional 
evidence must be obtained before it can render a decision 
regarding the claim.  To decide the claim on the merits at 
this time would be prejudicial to the appellant.  Bernard, 
4 Vet. App. 384.  


ORDER

To the extent that new and material evidence has been 
submitted to reopen the appellant's claim of entitlement to 
service connection for an acquired psychiatric disorder, the 
appeal is granted.


REMAND

Under the VCAA, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  Additionally, VA 
has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) (which 
allowed the Board to undertake the action necessary for a 
proper appellate decision) because, in conjunction with the 
amended rule codified at 38 C.F.R. § 20.1304, it allowed the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit also invalidated 
38 C.F.R. § 19.9(a)(2)(ii) (which permitted the Board to 
provide the notice required by 38 U.S.C. § 5103(a) and 
§ 3.159(b)(1) and provided the appellant not less than 30 
days to respond to the notice), because it is contrary to 
38 U.S.C. § 5103(b), which provides the claimant one year to 
submit evidence.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F3d 1339 (Fed. Cir. 2003) (hereinafter 
DAV).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affair , 345 
F.3d 1334 (Fed. Cir. 2003), (hereinafter PVA), the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Federal Circuit made a conclusion similar to 
the one it reached in DAV, finding that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  Therefore, since this case is being 
remanded, the RO must take this opportunity to inform the 
appellant that notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA notice.  

The appellant has indicated that he is receiving Social 
Security benefits; however, those records have not been 
associated with his claims folder.  The Court has held that 
VA's statutory duty to assist includes seeking to obtain SSA 
records.  See Waddell v. Brown, 5 Vet. App. 454 (1993).  

Review of the claims file reveals that the appellant has not 
been afforded a VA psychiatric examination to determine the 
nature and etiology of his psychiatric disability.  The Court 
has held that when the Board believes the medical evidence of 
record is insufficient it may supplement the record by 
ordering a medical examination.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  

Accordingly, the claim of entitlement to service connection 
for an acquired psychiatric disorder is remanded for the 
following actions:  

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
PVA, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent.  

2.  The RO should contact the Social 
Security Administration and request a 
copy of the decision awarding the 
appellant Social Security benefits, as 
well as copies of the medical records 
relied upon concerning that decision.  

3.  The RO should obtain the veteran's 
complete psychiatric outpatient treatment 
records from the Memphis VA Medical 
Center.  

4.  The appellant should be afforded a VA 
psychiatric examination, preferably by a 
psychiatrist or psychologist who has not 
previously examined him, to determine the 
diagnosis and likely etiology of his 
psychiatric disability.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.  All 
indicated studies should be performed.  
The examiner should be requested to 
identify all current psychiatric 
disabilities and to express an opinion as 
to whether it is more likely, less 
likely, or as likely as not the appellant 
has a current psychiatric disorder that 
is related to his military service.  The 
examiner should also be requested to 
present all opinions and findings, and 
the reasons and bases therefor, in a 
clear, comprehensive, and legible manner 
on the examination report, and he should 
reconcile his diagnoses with the opinions 
expressed by the VA psychiatrist in 
August 2001, March 2002, and August 2002, 
the findings from the service medical 
records, and the treatment records dated 
in the years following active service.  

5.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for an acquired 
psychiatric disorder.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided a supplemental statement of 
the case and an appropriate period of 
time to respond.  Thereafter, the case 
should be returned to the Board.  

No action is required of the appellant until he is notified 
by the RO; however, he is advised that failure to report for 
any scheduled examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2003).  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals




 


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 
VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




